Citation Nr: 1121904	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-31 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during his active military service.

2.  Giving the Veteran the benefit of the doubt, the most persuasive medical evidence supports findings that bilateral hearing loss was incurred during active service due to noise exposure.

3.  Giving the Veteran the benefit of the doubt, his tinnitus cannot be dissociated from his active military service.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  

2.  Resolving doubt in the Veteran's favor, tinnitus was incurred during active military service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain disabilities are presumed to be service connected if evidence of the disease manifests itself to a compensable degree within one year of the end of the Veteran's service; hearing loss is one of the chronic conditions subject to this presumption.  38 C.F.R. §§ 3.307, 3.309(a).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran seeks service connection for both bilateral hearing loss and tinnitus, conditions which he contends are causally related to his active service.  Resolving all reasonable doubt in his favor, the Board determines that service connection for each condition is warranted.

First, the Board notes that the Veteran currently suffers from both bilateral hearing loss and tinnitus.  The Veteran underwent a VA audio examination in September 2006.  The examiner diagnosed the Veteran as suffering from normal sloping to severe sensorineural hearing loss in his right ear and mild sloping to severe sensorineural hearing loss in his left ear.  The Veteran was also diagnosed as suffering from bilateral tinnitus.  Further, the Veteran submitted records of his treatment from Lance Cohen, MD.  In an August 2006 record, Dr. Cohen diagnosed the Veteran as suffering from severe bilateral sensorineural hearing loss and tinnitus secondary to his hearing loss.  

Second, the Board concedes that the Veteran would have been exposed to noise during his active service.  The Veteran's DD-214 reflects that he served as a heavy vehicle driver, an occupation in which he would have undoubtedly been exposed to noise.  In a September 2006 letter, the Veteran stated that he was exposed to a "significant and prolonged amount of unprotected noise" as a result of his service around vehicles and heavy equipment.  Given the Veteran's statement and the objective history of his service, the Board concedes that the Veteran would have been exposed to noise during his active service.

The final question - and the reason that the Veteran's claim has been heretofore denied - is whether there is a nexus between the Veteran's current bilateral hearing loss and tinnitus and his in-service noise exposure.  The examiner from the Veteran's September 2006 VA examination considered whether his conditions could be related, but he stated that he could not form an opinion without resorting to mere speculation.  The examiner noted that though the Veteran had a valid audiogram at his enlistment examination, his separation examination employed the whispered voice test and not an audiogram.  

Following the February 2007 rating decision denying his claims, the Veteran submitted a note from Dr. Cohen.  This note - a March 2007 addendum to his August 2006 examination - contained Dr. Cohen's conclusion that the Veteran's hearing loss "is more likely than less likely to have been caused by" his loud noise exposure from his previous military service.  

Thus, this case has two nexus opinions from medical professionals, one of which finds that the Veteran's hearing loss is related to his active service, the other stating that an opinion cannot be drawn without resorting to mere speculation.  The Board finds that the evidence is at least in equipoise; in such situations, the benefit of the doubt is granted to the Veteran.  Accordingly, the Board finds that the medical evidence indicates that the Veteran's current bilateral hearing loss is causally related to his in-service noise exposure.  

With respect to the Veteran's tinnitus, the Board notes that Dr. Cohen did not explicitly state that this condition is related to the Veteran's active service.  Instead, he stated that the Veteran's tinnitus is secondary to his hearing loss.  Whether the Veteran's tinnitus is directly or secondarily attributable to his active service is ultimately immaterial, as service connection may be granted for disabilities on a secondary basis as well.  38 C.F.R. § 3.310 (2010) (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  The Board accordingly finds that the Veteran's tinnitus is also causally related to his in-service noise exposure. 

In summary, the Board finds both that the Veteran was exposed to noise during his active service, and that his current bilateral hearing loss and tinnitus are causally related to that in-service noise exposure.  Accordingly, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, as the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


